
      
        DEPARTMENT OF DEFENSE
        48 CFR Part 252
        [DFARS Case 2000-D027]
        Defense Federal Acquisition Regulation Supplement; Tax Exemptions (Italy)
        
          AGENCY:
          Department of Defense (DoD).
        
        
          ACTION:
          Proposed rule with request for comments.
        
        
          SUMMARY:

          DoD is proposing to amend the Defense Federal Acquisition Regulation Supplement (DFARS) to update requirements pertaining to tax exemptions for DoD contracts performed in Italy.
        
        
          DATES:
          Comments on the proposed rule should be submitted to the address shown below on or before November 20, 2001, to be considered in the formation of the final rule.
        
        
          ADDRESSES:

          Respondents may submit comments directly on the World Wide Web at http://emissary.acq.osd.mil/dar/dfars.nsf/pubcomm. As an alternative, respondents may e-mail comments to: dfars@acq.osd.mil. Please cite DFARS Case 2000-D027 in the subject line of e-mailed comments.
          Respondents that cannot submit comments using either of the above methods may submit comments to: Defense Acquisition Regulations Council, Attn: Ms. Susan Schneider, OUSD(AT&L)DP(DAR), IMD 3C132, 3062 Defense Pentagon, Washington, DC 20301-3062; facsimile (703) 602-0350. Please cite DFARS Case 2000-D027.

          At the end of the comment period, interested parties may view public comments on the World Wide Web at http://emissary.acq.osd.mil/dar/dfars.nsf.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ms. Susan Schneider, (703) 602-0326.
        
      
      
        SUPPLEMENTARY INFORMATION:
        A. Background
        DoD uses the contract clause at DFARS 252.229-7003, Tax Exemptions (Italy), when contract performance will be in Italy. This rule proposes amendments to the clause at DFARS 252.229-7003 to update the information pertaining to tax exemptions that contractors must include on their invoices.
        This rule was not subject to Office of Management and Budget review under Executive Order 12866, dated September 30, 1993.
        B. Regulatory Flexibility Act

        The proposed rule is not expected to have a significant economic impact on a substantial number of small entities within the meaning of the Regulatory Flexibility Act, 5 U.S.C. 601, et seq., because the rule makes minor changes in invoicing requirements that apply only to DoD contracts performed in Italy. Therefore, DoD has not performed an initial regulatory flexibility analysis. DoD invites comments from small businesses and other interested parties. DoD also will consider comments from small entities concerning the affected DFARS subpart in accordance with 5 U.S.C. 610. Such comments should be submitted separately and should cite DFARS Case 2000-D027.
        C. Paperwork Reduction Act

        The rule does not add any information collection requirements that require the approval of the Office of Management and Budget under 44 U.S.C. 3501, et seq.
        
        
          List of Subjects in 48 CFR Part 252
          Government procurement.
        
        
          Michele P. Peterson,
          Executive Editor, Defense Acquisition Regulations Council.
        
        
        Therefore, DoD proposes to amend 48 CFR part 252 as follows:
        1. The authority citation for 48 CFR part 252 continues to read as follows:
        
          Authority:
          41 U.S.C. 421 and 48 CFR Chapter 1.
        
        
          PART 252—SOLICITATION PROVISIONS AND CONTRACT CLAUSES
          2. Section 252.229-7003 is revised to read as follows:
          
            252.229-7003 
            Tax exemptions (Italy).
            As prescribed in 229.402-70(c), use the following clause:
            
              Tax Exemptions (Italy) (XXX 2001)
              (a) The Contractor represents that the contract price, including the prices in subcontracts awarded under this contract, does not include taxes from which the United States Government is exempt.
              (b) The United States Government is exempt from payment of Imposta Valore Aggiunto (IVA) tax in accordance with Article 72 of the IVA implementing decree on all supplies and services sold to United States Military Commands in Italy.
              (1) The Contractor shall include the following information on invoices submitted to the United States Government:
              (i) The contract number.
              (ii) The IVA tax exemption claimed pursuant to Article 72 of Decree Law 633, dated October 26, 1972.
              (iii) The following fiscal code(s): [Contracting Officer must insert the applicable fiscal code(s) for military activities within Italy: 80028250241 for Army, 80156020630 for Navy, or 91000190933 for Air Force].
              
              (2)(i) Upon receipt of the invoice, the paying office will include the following certification on one copy of the invoice: “I certify that this invoice is true and correct and reflects expenditures made in Italy for the Common Defense by the United States Government pursuant to international agreements. The amount to be paid does not include the IVA tax, because this transaction is not subject to the tax in accordance with Article 72 of Decree Law 633, dated October 26, 1972.” An authorized United States Government official will sign the copy of the invoice containing this certification.
              (ii) The paying office will return the certified copy together with payment to the Contractor. The payment will not include the amount of the IVA tax.
              (iii) The Contractor shall retain the certified copy to substantiate non-payment of the IVA tax.
              (3) The Contractor may address questions regarding the IVA tax to the Ministry of Finance, IVA office, Rome (06) 520741.
              (c) In addition to the IVA tax, purchases by the United States Forces in Italy are exempt from the following taxes:
              (1) Imposta di Fabbricazione (Production Tax for Petroleum Products).
              (2) Imposta di Consumo (Consumption Tax for Electrical Power).
              (3) Dazi Doganali (Customs Duties).
              (4) Tassa di Sbarco e d'Imbarco sulle Merci Transportate per Via Aerea e per Via Maritima (Port Fees).
              (5) Tassa de Circolazione sui Veicoli (Vehicle Circulation Tax).
              (6) Imposta di Registro (Registration Tax).
              (7) Imposta di Bollo (Stamp Tax). (End of clause)
            
          
        
      
      [FR Doc. 01-23689 Filed 9-20-01; 8:45 am]
      BILLING CODE 5000-04-U
    
  